Case 1:20-cv-02482-JMS-DML Document 40 Filed 01/25/21 Page 1 of 7 PageID #: 701




                        IN THE UNITED STATES DISTRICT COURT

                             SOUTHERN DISTRICT OF INDIANA

                                     INDIANAPOLIS DIVISION



 BAR INDY LLC, et al.                          )
                                               )
         Plaintiffs,                           )
                                               )
 vs.                                           )
                                               )       CASE NO. 1:20-cv-02482-JMS-DML
 MARION COUNTY PUBLIC                          )
 HEALTH DEPARTMENT, and                        )
 DR. VIRGINIA CAINE, (in                       )
 her official capacity as Director             )
 and Chief Medical Officer)                    )
                                               )
         Defendants                            )


       PLAINTIFFS’ REQUEST FOR PRODUCTION TO DEFENDANT DR. VIRGINIA

                                               CAINE


         COMES NOW Plaintiffs, by counsel, and requests that Defendant produces and permits

 for inspection and copying or other reproduction all of the following material, in the actual or

 constructive control of Defendant or any other person acting on Defendant’s behalf that is

 relevant to the subject matter of the pending action or is reasonably calculated to lead to the

 discovery of admissible evidence and which relates to any claim Plaintiffs may have against

 Defendant, within thirty (30) days after the service of this Request, to the offices of Richard

 Bucheri, POYNTER & BUCHERI, LLC, 4202 Madison Ave., Indianapolis, Indiana 46227.


         Plaintiffs’ Request for Production shall be deemed continuing so as to require reasonable,

 timely, supplemental answers of Defendant, Defendant's agents, representatives or attorneys, if
Case 1:20-cv-02482-JMS-DML Document 40 Filed 01/25/21 Page 2 of 7 PageID #: 702




 Defendant obtains further information between the time Defendant's response is served and the

 time of trial.


                              INSTRUCTIONS AND DEFINITIONS


         A. This Request is directed to Defendant and concerns the incident referred to in

 Plaintiffs’ Complaint.


         B. When reference is made to "Defendant" or to "you" in these Instructions and

 Definitions or in this Request, it means and includes Defendant and includes all agents,

 employees and attorneys of Defendant. In responding to this Request, you are to furnish all

 information which is available to you, including information in the possession or control of your

 attorneys, employees, agents, insurance carriers and anyone else acting on your behalf or

 otherwise subject to your control.


         C. If you cannot respond to any part of this Request in full, after exercising due diligence

 in attempting to secure the information necessary to do so, respond to the extent possible, explain

 why you cannot respond to the remainder and state the nature of the material that you cannot

 furnish.


         D. If you claim any form of privilege, whether based on statute or otherwise, as a ground

 for not responding to any part of this Request, set forth in complete detail each and every fact

 and ground upon which the privilege is based, including sufficient facts for the Court to make a

 determination whether the claim of privilege is valid.


         E. The following definitions apply to this Request and your response thereto. The terms

 mean, include and refer to the definitions.
Case 1:20-cv-02482-JMS-DML Document 40 Filed 01/25/21 Page 3 of 7 PageID #: 703




                 (1) “MCPHD” – the Marion County Public Health Department, or any of its

 employees.


                (2) “Pandemic” and “epidemic” - the pandemic/epidemic of the COVID-19 virus

 unless otherwise specified.


                (3) “Virus” – the COVID-19 virus unless otherwise specified.


                (4) “Public Health Order(s)” – the orders issued by Dr. Virginia Caine and the

 Marion County Health Department in response to the COVID-19 pandemic.


                (5) “Executive Order(s)” – the orders issued by Governor Eric Holcomb in

 response to the COVID-19 pandemic.


                (6) "Person" - any natural person, firm, association, partnership, corporation or

 other type of entity or government body.


                (7) "Complaint" - the most recent Complaint or Amended Complaint filed by

 Plaintiffs.


                (8) “Communication” or “communications” - any and all inquiries, discussions,

 conferences, conversations, negotiations, agreements, meetings, interviews, telephone

 conversations, letters correspondence, notes telegrams, facsimiles, electronic mail, memoranda,

 or other forms of communications, including but not limited to both oral and written

 communications.


                (9) "Document" - any written record, however produced or reproduced, whether

 sent or received, and both sides thereof, in any media, and including but not limited to papers, e-
Case 1:20-cv-02482-JMS-DML Document 40 Filed 01/25/21 Page 4 of 7 PageID #: 704




 mails, accounts, letters, correspondence, memoranda, notes, work papers, intra- and inter-office

 communications, statements, invoices, summaries, opinions, reports, contracts, agreements,

 telephone logs, studies, analyses, computer printouts, microfilm and things similar to any of the

 foregoing, however denominated.


                (10) "Written" - made or kept as a document, whether hard copy or in electronic

 format.


                (11) "Article" - any article, magazine, journal, newsletter, blueprint, drawing,

 design, sketch, book, textbook, brochure, pamphlet and thing similar to any of the foregoing,

 however denominated, in any media.


                (12) “Photograph” – any audio or video tape, record, recording, photograph,

 moving picture, negative and any other object containing a written, printed, spoken, or

 photographic image in any media or sound in any media.


                                 REQUEST FOR PRODUCTION


           1.   Please produce all statements, written or oral, documents and/or photographs

 made at any time related to the matters of the Complaint, as it is related to Marion County bars

 and restaurants.


           RESPONSE:




           2.   Please produce all records, documents and/or photographs concerning any of the

 Plaintiffs’ alleged violations of the Public Health Orders or the Governor’s Executive Orders.
Case 1:20-cv-02482-JMS-DML Document 40 Filed 01/25/21 Page 5 of 7 PageID #: 705




         RESPONSE:




         3.       Please produce any and all exhibits which will be offered by Defendant into

 evidence at the trial of this cause of action.


         RESPONSE:




         4.       Please produce all expert reports made for or on behalf of Defendant pertaining to

 the Complaint.


         RESPONSE:




         5.       Please produce all documents, materials and items which you have received in

 response to each Request for Production you have served in this action.


         RESPONSE:




         6.       Please produce a list of all items requested in this Request but not produced by

 you.


         RESPONSE:
Case 1:20-cv-02482-JMS-DML Document 40 Filed 01/25/21 Page 6 of 7 PageID #: 706




        7.      Please produce any documents referred to in the Defendant’s Answer to

 Interrogatories.


        RESPONSE:




        8.      Please produce any communications between Dr. Virginia Caine or any of the

 employees of MCPHD and Mayor Joe Hogsett’s office related to the Public Health Orders.


        RESPONSE:




        9.      Please produce copies of all studies and data referred to in the Defendant’s

 Answer to Interrogatories.


        RESPONSE:




        10.     Please produce a list of exhibits and witnesses you intend to produce at trial.


        RESPONSE:




                                                              Respectfully submitted,
                                                              POYNTER & BUCHERI, LLC



                                                              /s/Richard C. Bucheri
                                                              Richard C. Bucheri, #19287-49
Case 1:20-cv-02482-JMS-DML Document 40 Filed 01/25/21 Page 7 of 7 PageID #: 707




                                                           John D. Norman, #34714-41
                                                           Attorneys for Plaintiffs



                               CERITIFCATE OF SERVICE


       I hereby certify that on January 25, 2021, I electronically served the foregoing document

 on the below-named counsel via the PACER filing system:


 A. Scott Chinn (#17903-49)
 Anne K. Ricchiuto (#25760-49)
 Jason M. Rauch (#34749-49)
 FAEGRE DRINKER BIDDLE & REATH LLP
 300 N. Meridian Street, Suite 2500
 Indianapolis, IN 46204

                                                                   /s/____Richard C. Bucheri_
                                                                            Richard C. Bucheri

 POYNTER & BUCHERI, LLC
 4202 Madison Avenue
 Indianapolis, IN 46227
 317-780-8000
 317-780-7050-fax
 richbucheri@gmail.com
 john@pb-law.com
